NUMBER 13-13-00223-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


CONNIE MARTHILJOHNI,                                                       Appellant,

                                          v.

JAMES MARTHILJOHNI,                                                         Appellee.


                   On appeal from the 24th District Court
                        of Victoria County, Texas


                        MEMORANDUM OPINION
            Before Justices Benavides, Perkes, and Longoria
                    Memorandum Opinion Per Curiam

      This appeal was abated by this Court on June 18, 2013, to allow the trial court to

conduct a trial and enter a final judgment. This cause is now before the Court on

appellant’s motion to dismiss the appeal on grounds the parties have compromised and
settled the dispute which formed the basis of this appeal. Appellant requests that this

Court dismiss the appeal. Accordingly, this case is hereby REINSTATED.

      The Court, having considered the documents on file and appellant’s motion to

dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R. APP.

P. 42.1(a).   Appellant’s motion to dismiss is granted, and the appeal is hereby

DISMISSED.     Costs will be taxed against appellant.     See TEX. R. APP. P. 42.1(d)

("Absent agreement of the parties, the court will tax costs against the appellant.").

Having dismissed the appeal at appellant’s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                                    PER CURIAM


Delivered and filed the
14th day of November, 2013.




                                            2